DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 has been amended and examined as such.
Claims 14-16 have been added and examined as such.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 2-16 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claim 1, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an active energy ray-curable inkjet ink containing polymerizable compounds and a polymerization initiator comprising all of the limitations as claimed, particularly but not limited to: at least 5 types of polyfunctional polymerizable compounds having molecular weights within a range from 150 to 500 and the polyfunctional polymerizable compounds include a difunctional polymerizable compound having a homopolymer glass transition temperature of -15° C to +40° C in an amount of 5 to 30% by mass relative to the total mass of the ink…
Prior Art Vanmaele et al. teaches active energy ray-curable inkjet ink  containing polymerizable compounds and a polymerization initiator, wherein the polymerizable compounds include at least 5 types of polyfunctional polymerizable compounds having molecular weights within a range from 150 to 500, and include substantially no monofunctional polymerizable compounds but does not teach the limitation of the polyfunctional polymerizable compounds include a difunctional polymerizable compound having a homopolymer glass transition temperature of -15° C to +40° C in an amount of 5 to 30% by mass relative to the total mass of the ink.
Prior Art Vanmaele et al. teaches active energy ray-curable inkjet ink  containing polymerizable compounds and a polymerization initiator, wherein the polymerizable compounds include at least 5 types of polyfunctional polymerizable compounds having molecular weights within a range from 150 to 500, and include substantially no monofunctional polymerizable compounds but does not teach the limitation of the polyfunctional polymerizable compounds include a difunctional polymerizable compound having a homopolymer glass transition temperature of -15° C to +40° C in an amount of 5 to 30% by mass relative to the total mass of the ink.
Prior Art YOSHINO et al. teaches an active energy ray-curable inkjet ink with polymerizable compounds including at least 5 types of polyfunctional polymerizable compounds having molecular weights within a range from 150 to 500, and include substantially no monofunctional polymerizable compounds but does not teach the limitation of the polyfunctional polymerizable compounds include a difunctional polymerizable compound having a homopolymer glass transition temperature of -15° C to +40° C in an amount of 5 to 30% by mass relative to the total mass of the ink.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyabayashi (US 2005/0176877 A1) teaches an inkjet ink containing polymerizable compounds with a glass transition temperature (Tg) of -15° C to +40° C and a polymerization initiator.  MAKUTA (US 2014/0232790 A1) teaches an active energy ray-curable inkjet ink containing polymerizable compounds and a polymerization initiator.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John Zimmermann/Primary Examiner, Art Unit 2853